Citation Nr: 0428735	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  94-25 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from November 1972 to December 
1972, from February 1975 to June 1975, and from August 1977 
to March 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
sinusitis.  

In a July 2002 decision, the Board, in pertinent part, 
reopened the veteran's claim for service connection for 
sinusitis.  In July 2002, the Board also undertook additional 
development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), a regulation that was later invalidated.  
In September 2003, the Board remanded this appeal to the RO 
for further action.  


REMAND

The veteran was last afforded a VA ears, nose, and throat 
examination in November 1993.  The impression included a 
history of sinusitis.  A November 1993 VA general medical 
examination report also related a diagnosis of history of 
sinusitis.  

An August 1999 statement from Glenn A. Pfaff, M.D., reported 
that the veteran had a history of sinusitis.  Dr. Pfaff 
indicated that he could state that it was as likely as not 
that there was a service-related aggravation of the veteran's 
condition.  Dr. Pfaff noted that the veteran's medical 
records referred to numerous upper respiratory complaints, 
including sinusitis, and that no causation was ever 
discovered.  

Based on the above, in July 2002, the Board reopened and 
remanded this issue to the RO in order to obtain medical 
records cited by the veteran in order to support Dr. Pfaff's 
medical opinion.  In December 2002, the veteran cited those 
doctors who had treated his sinusitis and the RO sought to 
obtain those records, with limited success.  Based on those 
efforts, the Board observes that it is now very unclear 
whether the veteran presently suffers from sinusitis.  The 
examination reports and statement from Dr. Pfaff, noted 
above, solely refers to a "history" of sinusitis, as do 
other medical records.  Further, efforts to obtain more 
recent records from Dr. Pfaff were unsuccessful, as the 
doctor reported to the RO in March 2003 that the veteran's 
chart was unavailable.  Such a fact only undermines the 
probative value of Dr. Pfaff's medical opinion that it was as 
likely as not that there was a service-related aggravation of 
the veteran's condition.  Additionally, recent private 
treatment records dated from February 2000 to June 2003, show 
treatment for upper respiratory infections and bronchitis, 
but do not mention sinusitis.  

After a review of the record, based on the evidence recently 
received, the Board believes that a VA examination with a 
medical opinion is now warranted under 38 C.F.R. 
§ 3.159(c)(4) to determine whether the veteran presently 
currently suffers from sinusitis and, if so, the etiology of 
such condition.  Hence, the RO should arrange for the veteran 
to undergo an appropriate examination to obtain the medical 
information needed to fairly adjudicate the claim on appeal.  
The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCCA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the final claim on appeal.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
recently for sinusitis, if any.  The RO 
should then obtain copies of the related 
medical records which are not already in 
the claims folder.  

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed sinusitis.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
indicate whether the veteran current has 
sinusitis.  If so, based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any currently diagnosed sinusitis, 
including any relationship with the 
veteran's period of service from November 
1972 to December 1972, from February 1975 
to June 1975, and from August 1977 to 
March 1979.  The examiner should 
specifically comment as to whether any 
pre-service sinusitis indicated was 
permanently worsened by service.  

4.  Thereafter, the RO should review the 
claim for service connection for 
sinusitis.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




